Exhibit 10.86

 

AMENDMENT NO. 6 TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT AND LIMITED
WAIVER

 

THIS AMENDMENT NO. 6 TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT AND
LIMITED WAIVER (this “Amendment”) is made as of this 9th day of September, 2015,
by and among TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“TCHI”),
TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB
HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation,
TWINLAB CORPORATION, a Delaware corporation (“Twinlab Corporation”),
NUTRASCIENCE LABS, INC., a Delaware corporation (formerly known as TCC CM Subco
I, Inc.), and NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly
known as TCC CM Subco II, Inc.) (each of the foregoing Persons being referred to
herein individually as a “Borrower”, and collectively as “Borrowers”), and
MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as
a Lender), and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.           Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement dated as of April 7, 2015, by that certain Amendment No. 3 to
Credit and Security Agreement and Limited Consent dated as of April 30, 2015, by
that certain Amendment No. 4 to Credit and Security Agreement and Limited Waiver
dated as of June 30, 2015, by that certain Amendment No. 5 to Credit and
Security Agreement and Limited Consent dated as of June 30, 2015 and as further
amended hereby and as it may be further amended, modified and restated from time
to time, the “Credit Agreement”), Agent and Lenders agreed to make available to
Borrowers a secured revolving credit facility in a principal amount of up to
$15,000,000 from time to time (as amended, modified, supplemented, extended and
restated from time to time, collectively, the “Loans”). Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings set forth in
the Credit Agreement.

 

B.           Borrowers have failed to satisfy Section 6.2 (Minimum Adjusted
EBITDA) of the Credit Agreement because Borrowers’ Adjusted EBITDA was less than
$ -700,000 with respect to the measurement periods from July 1, 2015 to July 31,
2015, and such failure constitutes an Event of Default under the Credit
Agreement (the “Existing Event of Default”). Borrowers have requested that Agent
and the Lenders waive the Existing Event of Default, and Agent and Lenders have
agreed to do so, in accordance with the terms and subject to the conditions set
forth herein

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

 

 

 

1.          Recitals. This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

2.          Limited Consent for Permitted Asset Disposition. At the request of
and as an accommodation to Borrowers and subject to the strict compliance with
the terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 9
below), Agent and Lenders hereby consent to as an approved Permitted Asset
Disposition the sale of the Borrowers’ real property, improvements and fixtures
with respect to all of Lot 1, Plat “M” Utah Valley Business Park, including a
vacation of Lot 37 and a portion of Lot 36, Plat “J”, Amended Utah Valley
Business Park, according to the official plat thereof, recorded August 14, 2014,
as Entry No. 56927:2014 (Map Filing #14337) in the Utah County Recorder’s Office
(the “Real Property”) in accordance with the Real Estate Purchase and Sale
Agreement by and between Twinlab Corporation and JL Utah Property 2, LLC for
sale of the Real Property for a purchase price of $250,000.00 in cash proceeds
(the “Real Property Purchase Agreement”).

 

3.          Acknowledgement of Existing Event of Default. Prior to the
effectiveness of this Amendment, the existence of the Existing Event of Default
(a) relieved Agent and Lenders from any obligation to provide any financial
accommodations under the Credit Agreement or other Financing Documents, and (b)
permitted Agent and Lenders to, among other things, (i) accelerate all or any
portion of the Obligations, (ii) commence any legal or other action to collect
any or all of the Obligations from Borrowers and/or any Collateral, (iii)
foreclose or otherwise realize on any or all of the Collateral, and/or
appropriate, set-off and apply to the payment of any or all of the Obligations,
any or all of the Collateral, and/or (iv) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the Credit Agreement, the other Financing Documents or applicable law.

 

4.          Limited Waiver. Each of the Borrowers hereby acknowledges and agrees
that the Existing Event of Default continues to exist as of the date hereof. At
the request of and as an accommodation to Borrowers and subject to the terms and
conditions set forth herein, Agent and Lenders hereby waive the Existing Event
of Default. The limited waiver set forth in this Section 4 is effective solely
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) except as expressly provided herein, be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that Agent
or the Lenders have or may have in the future under or in connection with the
Credit Agreement or any other Financing Document, including, without limitation,
the rights of the Agent under Section 2.1(b)(i) of the Credit Agreement; (c)
waive any other Event of Default that may exist as of the date hereof; (d) waive
compliance with Section 6.2 of the Credit Agreement for any period other than
with respect to the measurement period from July 1, 2015 to July 31, 2015; or
(e) establish a custom or course of dealing among any of the Credit Parties, on
the one hand, or Agent or any Lender, on the other hand.

 

 

 

 

5.          Amendment to Credit Agreement.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended to add the
defined term “Sixth Amendment Closing Date” in its alphabetical order:

 

“Sixth Amendment Closing Date” means September 9, 2015.

 

“David Van Andel Trust” means the David L. Van Andel Trust, under the Trust
Agreement dated November 30, 1993, a Michigan trust.

 

“DVA Note” means the Unsecured Promissory Note in the principal amount of
$4,999,999.62 issued by TCHI to the David Van Andel Trust, in substantially the
form of Exhibit A to the DVA Put Agreement and satisfactory to Agent.

 

“DVA Put Agreement” means the Put Agreement Related to Exercise of Warrant
2015-17 dated as of September 9, 2015 by and among the TCHI and the David Van
Andel Trust, an executed copy of which has been provided to Agent.

 

“DVA Subordination Agreement” means the Subordination Agreement dated as of
September 9, 2015 between Agent and David Van Andel Trust and acknowledged by
Borrowers, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

(b)          Section 1.1 – Definition of Permitted Debt. The defined term
“Permitted Debt” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt; (e) Debt in
the form of insurance premiums financed through the applicable insurance
company; (f) trade accounts payable arising and paid on a timely basis and in
the Ordinary Course of Business; (g) Subordinated Debt, (h) the Essex Lease; (i)
the Nutricap Seller Notes; (j) the JL Properties Reimbursement Agreement; and
(k) the DVA Note, to the extent issued in accordance with the terms of the DVA
Put Agreement.

 

(c)          The Credit Agreement is hereby amended to add new Section 3.26 as
follows:

 

Sixth Amendment Closing Date Capitalization. The authorized equity securities of
each of the Credit Parties as of the Sixth Amendment Closing Date are as set
forth on Schedule 3.4(C). All issued and outstanding equity securities of each
of the Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
and/or Lenders and Permitted Liens that are the subject of a Subordination
Agreement, and such equity securities were issued in compliance with all
applicable Laws. The identity of the holders of the equity securities of each of
the Credit Parties and the percentage of their fully-diluted ownership of the
equity securities of each of the Credit Parties as of the Sixth Amendment
Closing Date is set forth on Schedule 3.4(C). No shares of the capital stock or
other equity securities of any Credit Party, other than those described above,
are issued and outstanding as of the Sixth Amendment Closing Date. Except as set
forth on Schedule 3.4(C), as of the Sixth Amendment Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.

 

 

 

 

(d)          Section 6.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Minimum Adjusted EBITDA. [Reserved]

 

(e)          The Schedules of the Credit Agreement are hereby amended to add new
Schedule 3.4(C) in the form of Schedule 3.4(C) attached to and made a part of
this Amendment.

 

6.          Confirmation of Representations and Warranties; Reaffirmation of
Security Interest. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 

7.          Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrowers
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

8.          Costs and Fees. In consideration of Agent’s agreement to enter into
this Amendment, Borrower shall pay to Agent a modification fee equal to Twenty
Five Thousand and No/100 Dollars ($25,000.00). Furthermore, Borrowers shall be
responsible for the payment of all reasonable costs and fees of Agent’s counsel
incurred in connection with the preparation of this Amendment and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed. Borrowers hereby authorize Agent to deduct all of such fees set forth
in this Section 8 from the proceeds of one or more Revolving Loans made under
the Credit Agreement.

 

9.          Conditions to Effectiveness. This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

 

 

 

(a)          Borrowers shall have delivered to Agent this Amendment, duly
executed by an authorized officer of each Borrower;

 

(b)          Agent shall have received the fully executed copies of the DVA Put
Agreement and DVA Subordination Agreement, in each case in form and substance
satisfactory to Agent;

 

(c)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects as of the Effective Date (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof);

 

(d)          Agent shall have received from Borrowers a fully executed copy of
the Real Property Purchase Agreement and any related agreements, in each case in
form and substance satisfactory to Agent; and

 

(e)          Agent shall have received from Borrowers of all of the fees owing
pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees and
expenses.

 

10.         Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

11.         No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Except as expressly provided herein, nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Agreement or other Financing Documents or any of
Agent’s rights and remedies in respect of such Defaults or Events of Default.
This Amendment (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

 

 

 

 

12.       Affirmation. Except as specifically amended and waived pursuant to the
terms hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended hereby) and the Financing
Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

 

13.         Miscellaneous.

 

(a)          Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

(c)          Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT:   MIDCAP FUNDING X TRUST, a Delaware
statutory trust, as successor-by-assignment from
MidCap Financial Trust             By: Apollo Capital Management, L.P.,      
its investment manager             By: Apollo Capital Management GP, LLC,    
its general partner             By: /s/ Maurice Amsellem (SEAL)     Name:
Maurice Amsellem     Title: Authorized Signatory         LENDER:   MIDCAP
FUNDING X TRUST, a Delaware
statutory trust, as successor-by-assignment from
MidCap Financial Trust             By: Apollo Capital Management, L.P.,      
its investment manager             By: Apollo Capital Management GP, LLC,    
its general partner             By: /s/ Maurice Amsellem (SEAL)     Name:
Maurice Amsellem     Title: Authorized Signatory

 

 

 

 





BORROWERS:   TWINLAB CONSOLIDATION CORPORATION         By: /s/ Thomas A.
Tolworthy (Seal)     Name: Thomas A. Tolworthy     Title: Chief Executive
Officer and President



 



TWINLAB CONSOLIDATED HOLDINGS, INC. TWINLAB HOLDINGS, INC.               By: /s/
Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name: Thomas A.
Tolworthy   Name: Thomas A. Tolworthy Title: Chief Executive Officer and
President   Title: Chief Executive Officer and President           TWINLAB
CORPORATION   ISI BRANDS INC.           By: /s/ Thomas A. Tolworthy (Seal)   By:
/s/ Thomas A. Tolworthy (Seal) Name: Thomas A. Tolworthy   Name: Thomas A.
Tolworthy Title: Chief Executive Officer and President   Title: Chief Executive
Officer and President           NUTRASCIENCE LABS, INC.   NUTRASCIENCE LABS IP
CORPORATION           By: /s/ Thomas A. Tolworthy (Seal)   By: /s/ Thomas A.
Tolworthy (Seal) Name: Thomas A. Tolworthy   Name: Thomas A. Tolworthy Title:
Chief Executive Officer and President   Title: Chief Executive Officer and
President



 

 



 

